Case 1:13-cv-00723-LPS Document 1146 Filed 10/12/18 Page 1 of 2 PageID #: 52608



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE
____________________________________
                                     )
GREATBATCH LTD.,                     )
                                     )
                        Plaintiff,   )
                                     )
      v.                             )       C.A. No. 13-723-LPS
                                     )
AVX CORPORATION and                 )
AVX FILTERS CORPORATION,             )
                                     )
                        Defendants. )
                                     )

                     MOTION TO STRIKE EXPERT TESTIMONY
                 CONTRARY TO THE COURT’S CLAIM CONSTRUCTION

          Defendants AVX Corporation and AVX Filters Corporation (together, “AVX”), by and

through undersigned counsel, hereby move the Court for an order, substantially in the form

attached hereto, striking those portions of the opinions and testimony of Greatbatch’s experts

Keith Seitz, Steven M. Pilgrim, and Allyn D. Strickland that are inconsistent with the Court’s

construction of the term “asymmetrical.” The grounds for this motion are set forth in the

accompanying letter.

          AVX avers that a reasonable effort has been made to reach agreement with Greatbatch

Ltd. on the matters set forth in the motion, and that Greatbatch does not consent to the relief

sought.
Case 1:13-cv-00723-LPS Document 1146 Filed 10/12/18 Page 2 of 2 PageID #: 52609



                                           /s/ Robert W. Whetzel
OF COUNSEL:                                Robert W. Whetzel (#2288)
                                           Chad M. Shandler (#3796)
Ronald E. Cahill                           Jason J. Rawnsley (#5379)
Paul J. Cronin                             RICHARDS, LAYTON & FINGER, P.A.
James C. Hall                              920 North King Street
Heather B. Repicky                         Wilmington, DE 19801
Micah W. Miller                            (302) 651-7700
Alison C. Casey                            whetzel@rlf.com
NUTTER, MCCLENNEN & FISH LLP               shandler@rlf.com
155 Seaport Blvd.                          rawnsley@rlf.com
Boston, MA 02210
(617) 439-2000                             Attorneys for Defendants AVX Corporation
                                           and AVX Filters Corporation
Dated: October 12, 2018




                                     -2-
